Citation Nr: 1750708	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from May 25, 2007, for left knee disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to September 1990 and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

An August 2010 Board decision denied a higher evaluation for left disability prior to May 25, 2007, and remanded the matter of entitlement to a higher evaluation from May 25, 2007.  In May 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In September 2011 and September 2016, the Board again remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Here, in September 2016, the Board remanded the matter for a VA examination of the left knee.  The record reflects a notation that the Veteran failed to show for a scheduled examination.  See Email Correspondence (January 2017) and C&P Exam (March 2017).  However, unlike the previously scheduled VA examinations of record, the claims file includes no documentation, such as a "VA Examination Letter," that the Veteran was given notice of the scheduled examination place and time.  Therefore, the Board believes that the Veteran should be afforded another opportunity to attend a VA examination of his left knee disability.  It is noted that the Veteran is service-connected for PTSD with symptoms of depression and that a July 31, 2017 VA treatment record shows complaints of knee pain.

The Veteran is reminded that VA's duty to assist in the development of claims is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  He should cooperate and assist as requested in the development of his claim for increase for the left knee.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.

2.  After the treatment records have been updated, the Veteran should be scheduled for a VA examination of the knees.  A copy of the "VA Examination Letter" notifying the Veteran of the scheduled examination place and time should associated with the claims file.  Also, the Veteran should be notified of the consequences of failure to report for a scheduled VA examination under 38 C.F.R. § 3.655.

3.  A VA examination of the knees should be conducted to ascertain the severity of his service-connected left knee using the most recent Disability Benefits Questionnaire for Knee and Lower Leg Conditions.  The claims file must be reviewed and the review noted in the report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the right and left knee.  If the examiner is unable to provide the information, he or she should clearly explain why that is so.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


